Citation Nr: 0600019	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran has unverified active service from May 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted a claim for entitlement to service 
connection for residuals of a "knee injury" in November 
2001.  He did not list his period of service on his 
application for benefits.  

The veteran's service medical records (SMRs) are limited to 
three physical examination forms and their accompanying 
reports of medical history for the period from February 1966 
to August 1969.  The veteran had an enlistment physical 
examination for the National Guard in February 1966.  At the 
time he did not claim any problems with either knee.  The 
only reference to a knee complaint was a history of pulled 
knee muscles while he was in high school.  The veteran was 
examined upon his entry onto active duty in May 1968.  This 
time a history of right knee surgery was noted on his report 
of medical history.  The veteran still had some limitation of 
motion and pain with certain movements.  A surgical scar was 
noted on the right knee.  The veteran had a separation 
physical examination in August 1969.  The report of medical 
history noted the surgery prior to service.  The medical 
history also reported on torn ligaments of the right knee in 
June 1968.  The physical examination report listed a defect 
of torn anterior cruciate ligament of the right knee and 
referenced a profile board from the U. S. Army Hospital at 
Ft. Carson, Colorado, dated in November 1968.  

There is a Report of Contact, dated July 12, 2002, which 
reflects that the RO attempted to learn the veteran's period 
of service.  He claimed that he served in the National Guard 
from 1965 to late August or September 1970.  He also said 
that he was on active duty during that entire period.  The 
veteran was asked to submit a copy of his discharge papers.  
There is no indication that the veteran provided the 
requested information.

The veteran should again be asked to provide a copy of any 
his military records, to include any DD Form 214s issued to 
him.  This information is required to aid the RO in its duty 
to assist the veteran in obtaining outstanding records.

The RO sent a request for verification of the veteran's 
service from 1965 to 1970 in July 2002.  There is no 
indication of a response in the claims file.  

The RO also attempted to obtain the veteran's service 
personnel records from the Washington State National Guard in 
July 2002.  The reason for this request is not clear from the 
record.  The Washington State National Guard responded that 
they had no records for the veteran.

A review of the limited SMRs shows that the veteran was being 
examined for enlistment in the Kansas Army National Guard 
(KARNG) in February 1966.  His May 1968 physical examination 
shows his organization unit to be in Kansas, presumably a 
unit of the KARNG.  There is no evidence in the claims file 
that a request for records from the KARNG was initiated by 
the RO.  The RO must contact the KARNG in an effort to obtain 
the veteran's service personnel records and all service 
medical records.  See 38 C.F.R. § 3.159(c)(2) (2005).

The veteran testified at his August 2005 travel board hearing 
that he received a period of treatment and therapy for his 
claimed left knee injury.  He said that he injured it during 
basic training.  He also asserts that he was placed on a 
profile as a result of the claimed left knee injury and that 
his military occupational specialty was changed from infantry 
to administration as a result of limitations from his left 
knee injury.  The veteran contends that his SMRs incorrectly 
show his right knee as being injured and receiving treatment 
in service.  The veteran's August 1969 physical examination 
does cite to a profile board record from Fort Carson Army 
Hospital, dated in November 1968.  A request for treatment 
records from the Army Hospital at Fort Carson should be made.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
provide copies of any service personnel 
or military records he may have, 
especially any DD Form 214s.

2.  The RO should contact the KARNG and 
request the veteran's service personnel 
and medical records for his claimed 
period of service.  Available information 
indicates that he was examined for 
service in February 1966.  

3.  If no records are identified as a 
result of paragraph 2, the RO should 
contact the appropriate agency or record 
center (e.g. National Personnel Records 
Center, Army Reserve Personnel Records 
Center) to determine if the records have 
been forwarded to that facility.

4.  The RO should contact the Evans Army 
Community Hospital at Fort Carson, 
Colorado, and request any records for the 
veteran for his period of service 
indicated from May 1968 onward.  The 
August 1969 separation physical 
examination cited to a physical profile 
issued at that facility in November 1968.

5.  If and only if, evidence added to the 
record reflects that the veteran was 
treated for a left knee complaint in 
service, he should be afforded a VA 
examination to evaluate his claim for 
service connection.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  
The examiner must review the veteran's 
claims file in association with the 
examination.  The examiner is requested 
to identify any and all impairment that 
may be present in the left knee.  The 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any identified left knee disorder is 
related to the veteran's military 
service.  The examination report must 
include a complete rationale for all 
opinions expressed.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

